ACCEPTED
                                                                                                         06-16-00110-CR
                                                                                              SIXTH COURT OF APPEALS
                                                                                                    TEXARKANA, TEXAS
                                                                                                     9/9/2016 3:27:29 PM
                                                                                                        DEBBIE AUTREY
                                                                                                                  CLERK
                                       NO. 06-16-00110-CR
                                       TRIAL NO. 2013-C-0310

LEWIS LAVON JONES                                                             FILED IN
                                                          IN THE COURT OF APPEALS
                                                 §                        6th COURT OF APPEALS
                                                                            TEXARKANA, TEXAS
VS.                                              §        6TH APPELLATE DISTRICT
                                                                          9/9/2016 3:27:29 PM
                                                                              DEBBIE AUTREY
STATE OF TEXAS                                   §        STATE OF TEXAS          Clerk



                    APPELLANT'S COUNSEL'S MOTION TO WITHDRAW

       Appellant's counsel, pursuant to Anders v. California, 386 U.S. 738 (1967), asks this Court
to permit him to withdraw from representation of Lewis Lavon Jones in the above referenced matter.
This motion is based on the following grounds:
                                               A. Introduction
       1.       Appellant was convicted by a jury of the second degree felony offense of
            Indecency with a Child by Sexual Contact in the Panola County Court at Law. The
            trial court sentenced Appellant to 15 years in the Texas Department of Criminal
            Justice- Institutional Division.
       2.       Attorney Kyle Dansby was appointed by the trial court as appellate attorney on
            June 14, 2016.
       3.       In this appeal, appellate counsel is unable to advance any error wanting a reversal
            of the sentence or any other form of relief for Appellant. Therefore, pursuant to
            Anders v. California, he files this Appellant's Counsel's Motion to Withdraw in
            support of motion to withdraw asking this Court to allow him to withdraw from his
            representation of Appellant in this matter.
                                                B. Grounds
       4.       Counsel has thoroughly read and reviewed the entire appellate record in search of
            any arguable grounds of error to raise which would support either a reversal of the
            sentence of some other form of relief. After performing due diligence and researching
            the potential grounds for appeal, appellate counsel is unable to find any error that he,
            in good faith, can put forth which warrants a reversal of the sentence of any other
            form of relief. Appellate counsel is aware that he has a duty to present all arguable
            grounds of error that would afford Appellant a reversal of his conviction of any other
            form of relief.
                                  C. Notice of Appellant of Motion
       5.      A copy of the Anders brief in support of motion to withdraw and corresponding
            Motion to Withdraw have been forwarded to Appellant. See Exhibit A. Appellant
            has also been advised that he has thirty days to file a pro se response or a motion
            requesting an extension of time in which to file a response pursuant to Wilson v. State,
            955 S.W.2d 693 (Tex. App. - Waco, 1997, order), disp on merits, 3 S.W.3d 223 (Tex.
            App. - Waco 1999, pet ref d). See Exhibit A.
                                               D. Prayer
                WHEREFORE, PREMISES CONSIDERED, for these reasons, Appellant's
               counsel requests that this Court grant this motion and enter an order withdrawing
               below signed counsel from representation of Lewis Lavon Jones in the above
               referenced matter and for any such relief that he may be entitled.
                                                              Respectfully Submitted



                                                              TY,
                                                                yleD by
                                                              Attorney at Law
                                                              P.O. Box 1914
                                                              Marshall, TX 75671
                                                              (903) 738-6162
                                                              (888) 410-1583 (fax)
                                                              kdansbylawgmail.com
                                                              SBN: 24059180



                                   CERTIFICATE OF SERVICE

      I, Kyle Dansby, attorney for Appellant, hereby certify that a true and correct copy of this
Motion to Withdraw has been forwarded to the following on the 9th day of September, 2016:
       Tim Canker
       Panola County District Attorney's Office
       Via email to tim.cariker@co.panola.tx.us
       Attorney for State

       Terry Bailey: trial judge, County Court at Law, Panola County, Texas
       108 S. Sycamore, Room 300
       Carthage, TX 75633
       Via email to erin.johnsonco.panola.tx.us
Lewis Lavon Jones Appellant
Joe F. Gurney Unit (TDC # 02070360)
1385 FM 3328
Palestine, TX 75803


                                      K2
                                      Attorney for Appellant
                                      SBN: 24059180
                                                               (7